Name: 93/225/EEC: Commission Decision of 29 March 1993 amending the Seventh Council Decision 85/356/EEC on the equivalence of seed produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  plant product;  Europe;  agricultural policy;  means of agricultural production
 Date Published: 1993-04-21

 Avis juridique important|31993D022593/225/EEC: Commission Decision of 29 March 1993 amending the Seventh Council Decision 85/356/EEC on the equivalence of seed produced in third countries Official Journal L 095 , 21/04/1993 P. 0040 - 0040COMMISSION DECISION of 29 March 1993 amending the Seventh Council Decision 85/356/EEC on the equivalence of seed produced in third countries(93/225/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Seventh Council Decision 85/356/EEC of 27 June 1985 on the equivalence of seed produced in third countries (1), as last amended by Commission Decision 92/519/EEC (2), and in particular Article 4 thereof, Whereas in Decision 85/356/EEC the Council determined that seed of certain species produced in Turkey was equivalent to corresponding seed produced in the Community; Whereas an examination of the rules of Turkey and of the manner in which they are applied has shown that, in respect of maize and sunflower, the conditions governing seed harvested and controlled there afford the same assurances as regards the seeds' characteristics identity, examination, marking and control as do the conditions applicable to such seed harvested and controlled within the Community; Whereas the existing equivalence for Turkey should therefore be extended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seed and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 In columns 3, 4 and 5 of the section of the table in Part 1 (2) of the Annex to Decision 85/356/EEC relating to Turkey the following indents are added after the indent 'Beta vulgaris': Article 2 This Decision is addressed to the Member States. Done at Brussels, 29 March 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 195, 26. 7. 1985, p. 20. (2) OJ No L 325, 11. 11. 1992, p. 24.